temporary suspension, subject to the following conditions: (1) Clark shall
                    pay restitution, plus interest, to certain clients and the Client Security
                    Fund, as set forth in the conditional guilty plea agreement; (2) Clark shall
                    continue rehabilitation and recovery of his alcoholism as directed by his
                    therapist, Dr. Hopper, or another licensed therapist as approved by the
                    state bar; (3) Clark is required to complete twice the amount of required
                    CLE credits (24 hours) for 2013 and 2014; (4) prior to petitioning for
                    reinstatement, Clark shall submit to an independent psychological
                    examination for the purpose of evaluating his fitness to practice law; and
                    (5) Clark shall pay the costs of the disciplinary proceedings in the instant
                    matter. 1
                                Based on our review of the record, we conclude that the
                    conditional guilty plea agreement should be approved.       See SCR 113(1).
                    Accordingly, Clark is hereby suspended from the practiceS of law for four
                    years, retroactive to his temporary suspension, and Clark shall comply
                    with the conditions noted above before applying for reinstatement. The




                          'The parties also stipulated to the additional conditions that, for two
                    years following reinstatement, Clark would have a mentor who made
                    periodic reports to the state bar and that Clark would attend at least one
                    Alcoholics Anonymous meeting (or the equivalent) per week. While these
                    conditions appear reasonable, such conditions are more appropriately
                    considered as part of a reinstatement proceeding, and we thus decline to
                    impose them now.



SUPREME COURT
        OF
     NEVADA


(0) 1947A    etc.
                parties shall comply with the applicable provisions of SCR 115 and SCR
                121.1.
                              It is so ORDERED. 2



                                                              , C.J.




                                            J.                   Ctt   LA;        , J.
                                                         Hardesty




                Parraguirre




                      2 Clark has been suspended from the practice of law in Nevada since
                October 2009 for failure to complete required continuing legal education
                requirements. See In re Application of Bd. of Continuing Legal Educ.,
                Docket No. 54333 (Order Dismissing Petition as to Certain Respondent
                Attorneys and Granting Petition as to Certain Respondent Attorneys,
                October 21, 2009). Accordingly, in addition to satisfying the conditions
                outlined in this order and petitioning for reinstatement pursuant to SCR
                116, Clark must also comply with the requirements set forth in SCR 213
                in order to be reinstated to the practice of law in Nevada.


SUPREME COURT
        OF
     NEVADA
                                                    3
(0) L947A
                SAITTA, J., with whom DOUGLAS, J., agrees, dissenting:
                             In light of the extent of Clark's misconduct, I would reject the
                conditional guilty plea agreement and remand for further proceedings
                before the panel. Accordingly, I dissent from the order approving the
                agreement.
                                                                •


                                                    Saitta


                I concur:




                Douglas




                cc: David Clark, Bar Counsel
                     Michael J. Warhola, LLC
                     Jeffrey R. Albregts, Chair, Southern Nevada Disciplinary Panel
                     Kimberly Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, U.S. Supreme Court


SUPREME COURT
        OF
     NEVADA


(0) 1947A